Proceeding pursuant to CPLR article 78, instituted in this court pursuant to subdivision 4 of section 6510-a of the Education Law, to review a determination of the Board of Regents which revoked petitioner’s license and registration to practice medicine. In a prior decision, we concluded that the Board of Regents had followed an erroneous procedure in revoking petitioner’s license and registration to practice medicine, but the Court of Appeals was of a contrary opinion on that issue and remitted the matter to this court (Matter of Di Marsico v Ambach, 63 AD2d 1110, revd 48 NY2d 576). We have since examined the balance of petitioner’s arguments and find them lacking in merit. Substantial evidence supports each of the charges sustained against him and the penalty imposed therefor, although *961extreme and at variance with the recommendation of the Commissioner of Health, does not shock our conscience. The Board of Regents was entitled to take a serious view of petitioner’s neglect to adequately care for his patients and we are neither empowered nor inclined to substitute our judgment for its resolution of the matter. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Casey, JJ., concur.